Exhibit 10.5

 

LOGO [g235497g0803091734077.jpg]

2016 EQUITY INCENTIVE PLAN

NOTICE OF STOCK OPTION GRANT

Unless otherwise defined herein, the terms defined in the Cascadian
Therapeutics, Inc. (the “Company”) 2016 Equity Incentive Plan (the “Plan”) will
have the same meanings in this Notice of Stock Option Grant and the electronic
representation of this Notice of Stock Option Grant established and maintained
by the Company or a third party designated by the Company (the “Notice”).

Name:

Address:

You (the “Participant”) have been granted an option to purchase shares of Common
Stock of the Company under the Plan subject to the terms and conditions of the
Plan, this Notice and the Stock Option Award Agreement (the “Option Agreement”),
including any applicable country-specific provisions in the appendix attached
hereto (the “Appendix”) which constitutes part of this Option Agreement. ant
Number:

 

Date of Grant:

     

Vesting Commencement Date:

     

Exercise Price per Share:

     

Total Number of Shares:

     

Type of Option:

                Non-Qualified Stock Option   
             Incentive Stock Option

Expiration Date:

               , 20    ; This Option expires earlier if Participant’s Service
terminates earlier, as described in the Option Agreement.

Vesting Schedule:

   [Insert applicable vesting schedule]   

By accepting (whether in writing, electronically or otherwise) the Option,
Participant acknowledges and agrees to the following:

Participant understands that Participant’s employment or consulting relationship
or service with the Company or a Parent or Subsidiary is for an unspecified
duration, can be terminated at any time (i.e., is “at-will”), except where
otherwise prohibited by applicable law and that nothing in this Notice, the
Option Agreement or the Plan changes the nature of that
relationship. Participant acknowledges that the vesting of the Options pursuant
to this Notice is earned only by continuing Service as an Employee, Director or
Consultant. Furthermore, the period during which Participant may exercise the
Option after such termination of Service will commence on the date Participant
ceases to actively provide Services and will not be extended by any notice
period mandated under employment laws in the jurisdiction where Participant is
employed or terms of Participant’s employment agreement. Participant also
understands that this Notice is subject to the terms and conditions of both the
Option Agreement and the Plan, both of which are incorporated herein by
reference. Participant has read both the Option Agreement and the Plan. By
accepting this Option, Participant consents to the electronic delivery as set
forth in the Option Agreement.

 

PARTICIPANT     CASCADIAN THERAPEUTICS, INC. Signature:  

 

    By:  

 

Print Name:    

 

    Its:  

 



--------------------------------------------------------------------------------

CASCADIAN THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN STOCK OPTION AWARD AGREEMENT

Unless otherwise defined in this Stock Option Award Agreement (the “Option
Agreement”), any capitalized terms used herein will have the meaning ascribed to
them in the Cascadian Therapeutics, Inc. 2016 Equity Incentive Plan (the
“Plan”).

Participant has been granted an option to purchase Shares (the “Option”) of
Cascadian Therapeutics, Inc. (the “Company”), subject to the terms and
conditions of the Plan, the Notice of Stock Option Grant (the “Notice”) and this
Option Agreement, including any applicable country-specific provisions in the
appendix attached hereto (the “Appendix”) which constitutes part of this Option
Agreement.

1. Vesting Rights. Subject to the applicable provisions of the Plan and this
Option Agreement, this Option will vest and may be exercised, in whole or in
part, in accordance with the vesting schedule set forth in the
Notice. Participant acknowledges and agrees that the Vesting Schedule may change
prospectively in the event Participant’s service status changes between full and
part-time status and/or in the event Participant is on an approved leave of
absence in accordance with Company policies relating to work schedules and
vesting of awards or as determined by the Committee. Participant acknowledges
that the vesting of the Shares pursuant to this Notice and Agreement is earned
only by continued Service. Notwithstanding the foregoing, the vesting schedule
set forth in the Notice and this Section 1 of the Option Agreement will be
subject to any vesting or vesting acceleration provisions any other employment,
change in control, severance or similar agreement or policy between Participant
and the Company, or as otherwise determined by the Committee.

2. Grant of Option. Participant has been granted an Option for the number of
Shares set forth in the Notice at the exercise price per Share in U.S. Dollars
set forth in the Notice (the “Exercise Price”). In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Option Agreement, the terms and conditions of the Plan shall prevail. If
designated in the Notice as an Incentive Stock Option (“ISO”), this Option is
intended to qualify as an Incentive Stock Option under Section 422 of the
Code. However, if this Option is intended to be an ISO, to the extent that it
exceeds the U.S. $100,000 rule of Code
Section 422(d) it shall be treated as a Nonqualified Stock Option (“NSO”).

3. Termination Period.

(a) General Rule. Except as set forth in Section 3(c) below or in a separate
agreement between Participant and the Company, if Participant’s Service
terminates for any reason except death or Disability, and other than for Cause,
then this Option will expire at the close of business at Company headquarters on
the date ninety (90) days after Participant’s termination date. If Participant’s
Service is terminated for Cause, this Option will expire upon the date of such
termination. The Company determines when Participant’s Service terminates for
all purposes under this Option Agreement.

(b) Death; Disability. If Participant dies before Participant’s Service
terminates (or Participant dies within ninety (90) days of Participant’s
termination of Service other than for Cause (as defined in the Plan)), then this
Option will expire at the close of business at Company headquarters on the date
twelve (12) months after the date of death (subject to the expiration terms in
Section 7). If Participant’s Service terminates because of Participant’s
Disability, then this Option will expire at the close of business at Company
headquarters on the date twelve (12) months after Participant’s termination date
(subject to the expiration terms in
Section 7). Section 5.5 of the Plan sets forth the impact on the Option’s ISO
status of the timing of exercise following a termination due to a Participant’s
Disability.

(c) Retirement. If Participant’s Service terminates because of the Participant’s
Retirement, then Participant’s Option may be exercised to the extent vested as
of the time of such termination, and this Option will expire at the close of
business at Company headquarters on the date twenty-four (24) months after
Participant’s termination date (subject to the expiration terms in Section 7).

 

1



--------------------------------------------------------------------------------

For purposes of this Option Agreement, “Retirement” means with respect to
Employees, the act of an Employee voluntarily resigning from Service, or the
termination of an Employee’s Service by the Company, a Parent and/or Subsidiary,
in either case at any time after the Employee has (i) reached the age of sixty
(60) and (ii) been employed by the Company, Parent and/or Subsidiary for a
minimum of five (5) consecutive years immediately prior to the date of the
Employee’s retirement.

(d) No Notice. Participant is responsible for keeping track of these exercise
periods following Participant’s termination of Service for any reason. The
Company will not provide further notice of such periods. In no event shall this
Option be exercised later than the Expiration Date set forth in the Notice.

(e) Termination. For purposes of this Option, Participant’s Service will be
considered terminated as of the date Participant is no longer providing Services
to the Company, its Parent or one of its Subsidiaries (regardless of the reason
for such termination and whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment agreement, if any) (the “Termination
Date”). The Committee shall have the exclusive discretion to determine when
Participant is no longer actively providing Services for purposes of
Participant’s Option (including whether Participant may still be considered to
be providing Services while on an approved leave of absence). Unless otherwise
provided in this Option Agreement or determined by the Company, Participant’s
right to vest in this Option under the Plan, if any, will terminate as of the
Termination Date and will not be extended by any notice period (e.g.,
Participant’s period of services would not include any contractual notice period
or any period of “garden leave” or similar period mandated under employment laws
in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any). Following the Termination Date, Participant may
exercise the Option only as set forth in the Notice and this Section, provided
that the period (if any) during which Participant may exercise the Option after
the Termination Date, if any, will commence on the date Participant ceases to
provide Services and will not be extended by any notice period mandated under
employment laws in the jurisdiction where Participant is employed or terms of
Participant’s employment agreement, if any unless the Participant is providing
continuing Services as provided under the Plan. If Participant does not exercise
this Option within the termination period set forth in the Notice or the
termination periods set forth above, the Option shall terminate in its
entirety. In no event, may any Option be exercised after the Expiration Date of
the Option as set forth in the Notice.

4. Exercise of Option.

(a) Right to Exercise. This Option is exercisable during its term in accordance
with the Vesting Schedule set forth in the Notice and the applicable provisions
of the Plan and this Option Agreement. In the event of Participant’s death,
Disability, termination for Cause or other cessation of Service, the
exercisability of the Option is governed by the applicable provisions of the
Plan, the Notice and this Option Agreement. This Option may not be exercised for
a fraction of a Share.

(b) Method of Exercise. This Option is exercisable by delivery of an exercise
notice in a form specified by the Company (the “Exercise Notice”), which will
state the election to exercise the Option, the number of Shares in respect of
which the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be delivered in person, by
mail, via electronic mail or facsimile or by other authorized method to the
Secretary of the Company or other person designated by the Company. The Exercise
Notice will be accompanied by payment of the aggregate Exercise Price as to all
Exercised Shares together with any Tax-Related Items (as defined in Section 8
below). This Option will be deemed to be exercised upon receipt by the Company
of such fully executed Exercise Notice accompanied by such aggregate Exercise
Price and payment of any Tax-Related Items. No Shares will be issued pursuant to
the exercise of this Option unless such issuance and exercise complies with all
relevant provisions of law and the requirements of any stock exchange or
quotation service upon which the Shares are then listed. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.

 

2



--------------------------------------------------------------------------------

(c) Exercise by Another. If another person wants to exercise this Option after
it has been transferred to him or her in compliance with this Agreement, that
person must prove to the Company’s satisfaction that he or she is entitled to
exercise this Option. That person must also complete the proper Exercise Notice
form (as described above) and pay the Exercise Price (as described below) and
any applicable tax withholding due upon exercise of the Option (as described
below).

5. Method of Payment. Payment of the aggregate Exercise Price will be by any of
the following, or a combination thereof, at the election of Participant:

(a) Participant’s personal check (or readily available funds), wire transfer, or
a cashier’s check;

(b) certificates for shares of Company stock that Participant owns, along with
any forms needed to effect a transfer of those shares to the Company; the value
of the shares, determined as of the effective date of the Option exercise, will
be applied to the Option exercise price. Instead of surrendering shares of
Company stock, Participant may attest to the ownership of those shares on a form
provided by the Company and have the same number of shares subtracted from the
Option shares issued to Participant. However, Participant may not surrender, or
attest to the ownership of, shares of Company stock in payment of the exercise
price of Participant’s Option if Participant’s action would cause the Company to
recognize compensation expense (or additional compensation expense) with respect
to this Option for financial reporting purposes;

(c) cashless exercise through irrevocable directions to a securities broker
approved by the Company to sell all or part of the Shares covered by this Option
and to deliver to the Company from the sale proceeds an amount sufficient to pay
the Option exercise price and any withholding taxes. The balance of the sale
proceeds, if any, will be delivered to Participant. The directions must be given
by signing a special notice of exercise form provided by the Company; or

(d) other method authorized by the Company.

6. Non-Transferability of Option. This Option may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise disposed of other than by will
or by the laws of descent or distribution or court order and may be exercised
during the lifetime of Participant only by Participant or unless otherwise
permitted by the Committee on a case-by-case basis. The terms of the Plan and
this Option Agreement will be binding upon the executors, administrators, heirs,
successors and assigns of Participant.

7. Term of Option. This Option will in any event expire on the expiration date
set forth in the Notice, which date is 10 years after the Date of Grant (five
years after the Date of Grant if this option is designated as an ISO in the
Notice of Stock Option Grant and Section 5.3 of the Plan applies).

8. Tax Consequences.

(a) Exercising the Option. Participant acknowledges that, regardless of any
action taken by the Company or a Parent or Subsidiary employing or retaining
Participant (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other tax
related items related to Participant’s participation in the Plan and legally
applicable to Participant (“Tax-Related Items”) is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Option, including, but
not limited to, the grant, vesting or exercise of this Option, the subsequent
sale of Shares acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of this Option to reduce or eliminate
Participant’s liability for Tax-Related Items or achieve any particular tax
result. Further, if Participant is subject to Tax-Related Items in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable or
tax withholding event, as applicable, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one
jurisdiction. PARTICIPANT SHOULD CONSULT A TAX ADVISER APPROPRIATELY QUALIFIED
IN THE COUNTRY OR COUNTRIES IN WHICH PARTICIPANT RESIDES OR IS SUBJECT TO
TAXATION BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.

 

3



--------------------------------------------------------------------------------

Prior to the relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company and/or the Employer, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
Tax-Related Items by one or a combination of the following:

 

  (i) withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or

 

  (ii) withholding from proceeds of the sale of Shares acquired at exercise of
this Option either through a voluntary sale or through a mandatory sale arranged
by the Company (on Participant’s behalf pursuant to this authorization) without
further consent; or

 

  (iii) withholding in Shares to be issued upon exercise of the Option, provided
the Company only withholds from the amount of Shares necessary to satisfy the
minimum statutory withholding amount;

 

  (iv) Participant’s payment of a cash amount (including by check representing
readily available funds or a wire transfer); or

 

  (v) any other arrangement approved by the Committee;

all under such rules as may be established by the Committee and in compliance
with the Company’s Insider Trading Policy, if applicable; provided however, that
if Participant is a Section 16 officer of the Company under the Exchange Act,
then the Committee (as constituted in accordance with Rule 16b-3 under the
Exchange Act) shall establish the method of withholding from alternatives
(i)-(v) above, and the Committee shall establish the method prior to the
Tax-Related Items withholding event.

Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding in Shares, for
tax purposes, Participant is deemed to have been issued the full member of
Shares issued upon exercise of the Options; notwithstanding that a member of the
Shares are held back solely for the purpose of paying the Tax-Related Items. The
Fair Market Value of these Shares, determined as of the effective date of the
Option exercise, will be applied as a credit against the Tax-Related Items
withholding.

Finally, Participant agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. the Company may refuse to
issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

(b) Notice of Disqualifying Disposition of ISO Shares. For U.S. taxpayers, if
Participant sells or otherwise disposes of any of the Shares acquired pursuant
to an ISO on or before the later of (i) two years after the grant date, or
(ii) one year after the exercise date, Participant will immediately notify the
Company in writing of such disposition. Participant agrees that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized from such early disposition of ISO Shares by payment in cash or out
of the current earnings paid to Participant.

 

4



--------------------------------------------------------------------------------

9. Nature of Grant. By accepting the Option, Participant acknowledges,
understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

(c) all decisions with respect to future Option or other grants, if any, will be
at the sole discretion of the Company;

(d) the Option grant and Participant’s participation in the Plan will not create
a right to employment or be interpreted as forming an employment or service
contract with the Company, the Employer or any Parent or Subsidiary;

(e) Participant is voluntarily participating in the Plan;

(f) the Option and any Shares acquired under the Plan are not intended to
replace any pension rights or compensation;

(g) the Option and any Shares acquired under the Plan and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the Shares underlying the Option is unknown,
indeterminable, and cannot be predicted with certainty;

(i) if the underlying Shares do not increase in value, the Option will have no
value;

(j) if Participant exercises the Option and acquires Shares, the value of such
Shares may increase or decrease in value, even below the Exercise Price;

(k) no claim or entitlement to compensation or damages will arise from
forfeiture of the Option resulting from Participant ceasing to provide
employment or other services to the Company or the Employer (for any reason
whatsoever, whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where Participant is employed or the terms of
Participant’s employment agreement, if any), and in consideration of the grant
of the Option to which Participant is otherwise not entitled, Participant
irrevocably agrees never to institute any claim against the Company, any Parent
or Subsidiary or the Employer, waives his or her ability, if any, to bring any
such claim, and releases the Company, any Parent or Subsidiary and the Employer
from any such claim; if, notwithstanding the foregoing, any such claim is
allowed by a court of competent jurisdiction, then, by participating in the
Plan, Participant will be deemed irrevocably to have agreed not to pursue such
claim and agrees to execute any and all documents necessary to request dismissal
or withdrawal of such claim;

(l) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Option Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Shares; and

(m) the following provisions apply only if Participant is providing services
outside the United States:

 

  (i) the Option and the Shares subject to the Option are not part of normal or
expected compensation or salary for any purpose;

 

  (ii) Participant acknowledges and agrees that neither the Company, the
Employer nor any Parent or Subsidiary will be liable for any foreign exchange
rate fluctuation between Participant’s local currency and the United States
Dollar that may affect the value of the Option or of any amounts due to
Participant pursuant to the exercise of the Option or the subsequent sale of any
Shares acquired upon exercise.

 

5



--------------------------------------------------------------------------------

10.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

11.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Option Agreement and any other Option grant
materials by and among, as applicable, the Employer, the Company and any Parent
or Subsidiary of for the exclusive purpose of implementing, administering and
managing Participant’s participation in the Plan.

Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
exclusive purpose of implementing, administering and managing the Plan.

Participant understands that Data will be transferred to the stock plan service
provider as may be designated by the Company from time to time or its affiliates
or such other stock plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country (e.g., the United States) may have different data
privacy laws and protections than Participant’s country. Participant understands
that if he or she resides outside the United States, he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting his or her local human resources representative. Participant
authorizes the Company, the stock plan service provider as may be designated by
the Company from time to time, and its affiliates, and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, and Participant’s participation in other Company human resources and
finance administered programs including but not limited to payroll, health care
insurance, and the Company’s 401(k) program. Participant understands that if he
or she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. For more information on the
consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.

12. Language. If Participant has received this Option Agreement, or any other
document related to the Option and/or the Plan translated into a language other
than English and if the meaning of the translated version is different than the
English version, the English version will control.

13. Appendix. Notwithstanding any provisions in this Option Agreement, the
Option grant will be subject to any special terms and conditions set forth in
any appendix to this Option Agreement for Participant’s country. Moreover, if
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to Participant, to the
extent the Company determines that the application of such terms and conditions
is necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Option Agreement.

 

6



--------------------------------------------------------------------------------

14. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Option and
on any Shares purchased upon exercise of the Option, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.

15. Acknowledgement. The Company and Participant agree that the Option is
granted under and governed by the Notice, this Option Agreement and by the
provisions of the Plan (incorporated herein by reference). Participant: (a)
acknowledges receipt of a copy of the Plan and the Plan prospectus, (b)
represents that Participant has carefully read and is familiar with their
provisions, and (c) hereby accepts the Option subject to all of the terms and
conditions set forth herein and those set forth in the Plan and the Notice.

16. Entire Agreement; Enforcement of Rights. This Option Agreement, the Plan and
the Notice constitute the entire agreement and understanding of the parties
relating to the subject matter herein and supersede all prior discussions
between them. Any prior agreements, commitments or negotiations concerning the
purchase of the Shares hereunder are superseded. No modification of or amendment
to this Option Agreement, nor any waiver of any rights under this Option
Agreement, will be effective unless in writing and signed by the parties to this
Option Agreement. The failure by either party to enforce any rights under this
Option Agreement will not be construed as a waiver of any rights of such party.

17. Compliance with Laws and Regulations. The issuance of Shares and any
restriction on the sale of Shares will be subject to and conditioned upon
compliance by the Company and Participant with all applicable state, federal and
local laws and regulations and with all applicable requirements of any stock
exchange or automated quotation system on which the Company’s Shares may be
listed or quoted at the time of such issuance or transfer. Participant
understands that the Company is under no obligation to register or qualify the
Common Stock with any state, federal or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Shares. Further, Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Option Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Shares. Finally, the Shares issued pursuant to
this Option Agreement shall be endorsed with appropriate legends, if any,
determined by the Company.

18. Severability. If one or more provisions of this Option Agreement are held to
be unenforceable, the parties agree to renegotiate such provision in good faith.
In the event that the parties cannot reach a mutually agreeable and enforceable
replacement for such provision, then (a) such provision will be excluded from
this Option Agreement, (b) the balance of this Option Agreement will be
interpreted as if such provision were so excluded and (c) the balance of this
Option Agreement will be enforceable in accordance with its terms.

19. Governing Law and Venue. This Option Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed, construed and interpreted in accordance with the laws of the State of
Washington, without giving effect to principles of conflicts of law.

Any and all disputes relating to, concerning or arising from this Option
Agreement, or relating to, concerning or arising from the relationship between
the parties evidenced by the Plan or this Option Agreement, will be brought and
heard exclusively in the United States District Court for the Western District
of Washington or the courts of King County, Washington. Each of the parties
hereby represents and agrees that such party is subject to the personal
jurisdiction of said courts; hereby irrevocably consents to the jurisdiction of
such courts in any legal or equitable proceedings related to, concerning or
arising from such dispute, and waives, to the fullest extent permitted by law,
any objection which such party may now or hereafter have that the laying of the
venue of any legal or equitable proceedings related to, concerning or arising
from such dispute which is brought in such courts is improper or that such
proceedings have been brought in an inconvenient forum.

 

7



--------------------------------------------------------------------------------

20. No Rights as Employee, Director or Consultant. Nothing in this Option
Agreement will affect in any manner whatsoever the right or power of the
Company, or a Parent or Subsidiary, to terminate Participant’s Service, for any
reason, with or without Cause.

21. Consent to Electronic Delivery of all Plan Documents and Disclosures. By
Participant’s signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this Option is granted under and
governed by the terms and conditions of the Plan, the Notice and this Option
Agreement. Participant has reviewed the Plan, the Notice and this Option
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing the Notice, and fully understands all provisions of
the Plan, the Notice and this Option Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan, the Notice and the Option
Agreement. Participant further agrees to notify the Company upon any change in
the residence address indicated on the Notice. By acceptance of this Option,
Participant agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company and consents to the electronic delivery of the Notice, this Option
Agreement, the Plan, account statements, Plan prospectuses required by the U.S.
Securities and Exchange Commission, U.S. financial reports of the Company, and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements) or
other communications or information related to the Option and current or future
participation in the Plan. Electronic delivery may include the delivery of a
link to the Company intranet or the internet site of a third party involved in
administering the Plan, the delivery of the document via e-mail or such other
delivery determined at the Company’s discretion. Participant acknowledges that
Participant may receive from the Company a paper copy of any documents delivered
electronically at no cost if Participant contacts the Company by telephone,
through a postal service or electronic mail to Stock Administration. Participant
further acknowledges that Participant will be provided with a paper copy of any
documents delivered electronically if electronic delivery fails; similarly,
Participant understands that Participant must provide on request to the Company
or any designated third party a paper copy of any documents delivered
electronically if electronic delivery fails. Also, Participant understands that
Participant’s consent may be revoked or changed, including any change in the
electronic mail address to which documents are delivered (if Participant has
provided an electronic mail address), at any time by notifying the Company of
such revised or revoked consent by telephone, postal service or electronic mail
through Stock Administration. Finally, Participant understands that Participant
is not required to consent to electronic delivery if local laws prohibit such
consent.

22. Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that, depending on Participant’s country, Participant may be subject to insider
trading restrictions and/or market abuse laws, which may affect Participant’s
ability to acquire or sell the Shares or rights to Shares under the Plan during
such times as Participant is considered to have “inside information” regarding
the Company (as defined by the laws in Participant’s country). Any restrictions
under these laws or regulations are separate from and in addition to any
restrictions that may be imposed under any applicable Company insider trading
policy. Participant acknowledges that it is Participant’s responsibility to
comply with any applicable restrictions, and Participant is advised to speak to
Participant’s personal advisor on this matter.

23. Award Subject to Company Clawback or Recoupment. Notwithstanding any other
provision in an employment offer letter or agreement or a severance or change in
control plan, this Option will be subject to clawback or recoupment in
accordance with any clawback policy adopted by the Board, required by the
listing standards of any national securities exchange or association on which
the Company’s securities are listed or as is required by other applicable law,
including, but not limited to, the cancellation of Participant’s outstanding
Option (whether vested or unvested) and the recoupment of any gains realized
with respect to Participant’s Option. No recovery of compensation under such
policy or applicable law will be an event giving rise to a right to resign for
“good reason” or “constructive termination” (or similar term) under any
agreement with the Company.

BY ACCEPTING THIS OPTION, PARTICIPANT AGREES TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED ABOVE AND IN THIS PLAN.

 

8



--------------------------------------------------------------------------------

APPENDIX

CASCADIAN THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the Option
granted to Participant under the Plan if Participant resides and/or works in one
of the countries below. This Appendix forms part of the Option Agreement. Any
capitalized term used in this Appendix without definition will have the meaning
ascribed to it in the Notice, the Option Agreement or the Plan, as applicable.

If Participant is a citizen or resident of a country, or is considered resident
of a country, other than the one in which Participant is currently working, or
Participant transfers employment and/or residency between countries after the
Date of Grant, the Company will, in its sole discretion, determine to what
extent the additional terms and conditions included herein will apply to
Participant under these circumstances.

Notifications

This Appendix also includes information relating to exchange control and other
issues of which Participant should be aware with respect to Participant’s
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of March
2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Participant not rely on the information herein
as the only source of information relating to the consequences of Participant’s
participation in the Plan because the information may be out of date at the time
that Participant exercises the Option or sells Shares acquired under the Plan.

In addition, the information is general in nature and may not apply to
Participant’s particular situation, and the Company is not in a position to
assure Participant of any particular result. Accordingly, Participant is advised
to seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to Participant’s situation.

Finally, if Participant is a citizen or resident of a country, or is considered
resident of a country, other than the one in which Participant is currently
working, or Participant transfers employment and/or residency after the Date of
Grant, the information contained herein may not apply to Participant in the same
manner.

 

9



--------------------------------------------------------------------------------

CASCADIAN THERAPEUTICS, INC.

2016 EQUITY INCENTIVE PLAN

STOCK OPTION AWARD AGREEMENT

COUNTRY SPECIFIC PROVISIONS FOR EMPLOYEES OUTSIDE THE U.S.

None

 

10